IN THE UNITED STATES DISTRICT COURT FI LL. - D
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION DEC 05 2019

Clerk, U § District Couri
eine a Montana
UNITED STATES OF AMERICA, a
CR 18-81-BLG-SPW-2

Plaintiff,
VS. ORDER

STACEY JAMES WONDRA,

 

Defendant.

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the Final Hearing regarding Revocation
of Supervised Release currently scheduled for Friday, December 6, 2019 at 2:30
p.m. is VACATED and reset to commence on Tuesday, December 17, 2019 at
9:30 a.m.

The Clerk shall forthwith notify counsel and the U.S. Marshals Service of
the making of this Order.

[——

fA
DATED this 4 __ day of December, 2019.

   

a fo tothe.

SUSAN P. WATTERS
United States District Judge

 
